Citation Nr: 0727374	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-02 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for degenerative arthritis of the right knee.

2.  Entitlement to an increased evaluation in excess of 10 
percent for left knee strain.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1989.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which continued a 10 percent evaluation 
for chondromalacia of the left knee and continued a 10 
percent evaluation for chondromalacia of the right knee.  

In a December 2004 statement of the case, the RO 
recharacterized the issues on appeal in accordance with 
amended diagnoses of degenerative disease of the right knee 
and left knee strain, shown on an April 2004 VA examination.

The veteran testified at an April 2007 Board hearing; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  Where 
a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate. See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The veteran's last VA contract examination (QTC Medical 
Services) was completed in April 2004.  During an April 2007 
Board hearing, the veteran indicated that his service-
connected right and left knee disabilities had worsened since 
his last VA examination.  In order to assure due process, 
this case is remanded for a new VA examination to determine 
the current level of the veteran's disability.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  Further, 
in a case of records held by a Federal department or agency, 
VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Id.  

During the April 2007 Board hearing, the veteran also 
indicated that he continued to receive treatment through the 
VA, Kaiser Permanente, and Peachtree Orthopedic.  The RO 
should obtain any outstanding VA and private medical records 
and associate them with the claims file.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the names and 
addresses of all identified health care 
providers who treated the veteran for his 
service-connected right and left knee 
disabilities.  After securing the 
necessary release, the RO should obtain 
any outstanding medical records and 
should associate them with the claims 
file.  All private treatment records 
should be requested directly from the 
healthcare providers.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  If the search for 
such records has negative results, 
documentation to that effect must be 
added to the claims file.

2.  The veteran should be afforded a VA 
examination within the appropriate 
specialty to determine the current level 
of disability due to degenerative 
arthritis of the right knee and left knee 
strain.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should set forth all symptomatology 
associated with the veteran's service-
connected right and left knee 
disabilities.  

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action shall be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



 
